Title: From James Madison to Samuel Smith, 22 August 1807
From: Madison, James
To: Smith, Samuel



Sir.
Dept. of State, August 22d. 1807.

Your letter of the 20th. inst. to the Secretary of State has just been received at this Office.  I have carefully looked over the files of Messrs. Monroe & Pinkney’s Communications, both the joint & seperate ones, and have not been fortunate enough to meet with the American Intercourse bill, to which you allude; nor have I found in the letters of these Gentlemen any intimation of their sending.  I shall, however, transmit your letter by this days Mail to Mr. Madison, in Virginia, as he perhaps carried the law in question thither, if he ever received it, together with the communication from our Ministers, with which it was forwarded to him; and I will at the same time inform him the result of my search.  I am &c.

James Madison.

